

	

		II

		109th CONGRESS

		1st Session

		S. 446

		IN THE SENATE OF THE UNITED STATES

		

			February 17, 2005

			Mr. Corzine (for himself

			 and Mr. Lautenberg) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Environment and Public

			 Works

		

		A BILL

		To direct the Director of the Federal Emergency

		  Management Agency to designate New Jersey Task Force 1 as part of the National

		  Urban Search and Rescue Response System.

	

	

		1.Addition of task force to

			 National Urban Search and Rescue Response System

			(a)FindingsCongress

			 finds that—

				(1)the terrorist

			 attacks of September 11, 2001, demonstrated the importance of enhancing

			 national domestic terrorism preparedness;

				(2)26 of the 28

			 urban search and rescue task forces included in the National Urban Search and

			 Rescue Response System of the Federal Emergency Management Agency were called

			 into action in the wake of the events of September 11;

				(3)highly qualified,

			 urban search and rescue teams not included in the National Urban Search and

			 Rescue Response System were the first teams in New York City on September

			 11;

				(4)the continuing

			 threat of a possible domestic terrorist attack remains an important mission for

			 which the United States must prepare to respond; and

				(5)part of that

			 response should be to increase the number of urban search and rescue task

			 forces included in the National Urban Search and Rescue Response System.

				(b)Addition of New

			 Jersey Task Force 1The Director of the Federal Emergency

			 Management Agency shall designate New Jersey Task Force 1 as part of the

			 National Urban Search and Rescue Response System.

			

